         Case 2:16-cv-04812-NIQA Document 83 Filed 07/15/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KONSTANTINOS APOSTOLOU                            :             CIVIL ACTION
          Plaintiff                                :
                                                   :             NO. 16-4812
                v.                                 :
                                                   :
 CIYT OF PHILADELPHIA                              :
            Defendant                              :

                                            ORDER
       AND NOW, this 15th day of July 2019, upon consideration of the motion to quash
plaintiff’s trial subpoena filed by non-party Sgt. Jay McLain (“Sgt. McLain”), [ECF 75], Plaintiff’s
response in opposition thereto, [ECF 77], Sgt. McLain’s reply, [ECF 78], and Plaintiff’s sur-reply,
[ECF 81], it is hereby ORDERED that the motion is GRANTED with the following conditions:
   1. Sgt. Jay McLain shall present himself for a videotaped trial deposition to be conducted by
       Plaintiff at a mutually agreed-upon date, time, and place to be completed no later than July
       26, 2019.
   2. The check for $66.00 tendered by Plaintiff upon service of the quashed trial subpoena shall
       be the required payment to Sgt. McLain for one day’s attendance and mileage.
   3. Plaintiff shall be allowed to ask leading questions at the trial deposition pursuant to Federal
       Rule of Evidence 611(c)(2).
   4. The parties (Plaintiff and Defendant) shall split all costs associated with the videotaped
       trial deposition, namely, the costs of: (a) the court reporter’s expedited transcript; (b) the
       videographer at said deposition; (c) the disk, DVD, or CD of the deposition; (d) the
       presence of the videographer and any of his/her required personnel at trial to play the video
       to the jury; and video editing in accordance with the agreement of all counsel of the Court’s
       order.
                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
